Citation Nr: 0636553	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-24 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a cardiovascular disorder, to include hypertension.

3.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a spine disorder and, if so, whether service connection 
is warranted.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for chloracne, claimed as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had two periods of active duty service in the 
military.  He served from September 6, 1968, to August 27, 
1970, and was honorably discharged. The veteran also served 
from August 28, 1970, to April 11, 1972, and was discharged 
under conditions other than honorable.  As noted in an August 
1972 Administrative Decision as well as prior decisions in 
the veteran's claims file, his second period of service under 
conditions other than honorable cannot be considered in 
establishing entitlement to benefits administered by the 
Department of Veterans Affairs (VA).  The Board also notes 
that the veteran served in the Republic of Vietnam from 
November 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2002 by the VA Regional Office (RO) in Atlanta, Georgia.  

In connection with this appeal, the veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
April 2004 and a hearing before the undersigned Veterans Law 
Judge sitting at the RO in August 2006; transcripts of both 
hearings are associated with the claims file.

At the veteran's August 2006 Board hearing, he submitted 
additional medical evidence to be considered in the pending 
appeal.  The veteran waived RO jurisdiction of such evidence.  
Therefore, the Board can properly consider it.  See 38 C.F.R. 
§ 20.1304 (2006).  

The Board observes that the November 2002 rating decision 
determined that new and material evidence had not been 
received in order to reopen the veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD; a heart condition, to include 
hypertension; a back condition; and chloracne.  The Board is 
required to consider the issue of finality prior to any 
consideration on the merits, see 38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); see also Barnett v. Brown, 8 Vet. App. 1 (1995), 
and as such, the issues have been characterized as shown on 
the first page of this decision.  

The merits of the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  In a final decision dated in December 1998, the Board 
determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.

3.  Evidence added to the record since the final December 
1998 Board denial is neither cumulative nor redundant of the 
evidence of record at the time of the decision and raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

4.  In an unappealed rating decision issued in April 1993, 
the RO denied entitlement to service connection for a heart 
condition, to include hypertension.

5.  Evidence added to the record since the final April 1993 
RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a cardiovascular 
disorder, to include hypertension.

6.  In an unappealed rating decision issued in December 1995, 
the RO denied entitlement to service connection for a neck 
condition, to include cervical strain, and a skin condition, 
claimed as a result of herbicide exposure; and determined 
that new and material evidence had not been received in order 
to reopen a claim of entitlement to service connection for a 
back condition.

7.  With regard to the veteran's claimed spine disorder, 
evidence added to the record since the final December 1995 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim.

8.  A spine disorder was not manifested during service and is 
not shown to be causally or etiologically related to any 
other disease or injury of service origin.

9.  With regard to the veteran's claimed chloracne, evidence 
added to the record since the final December 1995 RO is 
cumulative and redundant of the evidence of record at the 
time of the decision and does not raise a reasonable 
possibility of substantiating the veteran's service 
connection claim.

10.  Residuals of a head injury were not manifested during 
service and are not shown to be causally or etiologically 
related to any other disease or injury of service origin.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  The April 1993 rating decision denying entitlement to 
service connection for a heart condition, to include 
hypertension, is final.  38 U.S.C.A. § 7105(c) (West 1991) 
[(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) 
[(2006)].

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
cardiovascular disorder, to include hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  The December 1995 rating decision denying entitlement to 
service connection for a neck condition, to include cervical 
strain, and a skin condition, claimed as a result of 
herbicide exposure; and determining that new and material 
evidence had not been received in order to reopen a claim of 
entitlement to service connection for a back condition is 
final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2006)].

5.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a spine 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

6.  A spine disorder was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

7.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for chloracne.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

8.  Residuals of a head injury were not incurred in or 
aggravated by the veteran's active duty military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Board's decision to reopen the veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, and a spine disorder is completely 
favorable and, in that regard, no further action is required 
to comply with the VCAA and implementing regulations.  With 
regard to the merits of the former issue, the Board finds 
that further development is necessary and will address such 
claim in the remand section of this decision. 

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with a VCAA notification letter in 
September 2002, prior to the initial unfavorable AOJ decision 
issued in November 2002.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the September 2002 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, such letter 
informed the veteran of the evidence necessary to 
substantiate his service connection claims, as well as his 
new and material claims, in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Although the veteran may 
not have been specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertains to the claim, the Board finds that he was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  The September 2002 letter 
advised him to notify VA of any additional information or 
evidence that he believed would support his claims, and if he 
had additional records he could send them to VA, thus 
effectively notifying him to send any additional relevant 
information.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection and new and material claims, but was 
not informed of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, the veteran's service 
medical records, VA treatment records, and VA examination 
reports were reviewed by both the RO and the Board in 
connection with adjudication of his claims.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claims.  In this regard, the Board notes that, at his August 
2006 hearing, the veteran reported receiving treatment in the 
early 1970's at the VA Medical Center in New Orleans.  The 
Board notes that such VA treatment records are already 
contained in the veteran's claims file.  

The Board notes that, with regard to the merits of the 
veteran's claims of entitlement to service connection for a 
spine disorder and residuals of a head injury, he has not 
been provided with VA examinations in order to determine 
whether such claimed disabilities are related to his 
honorable period of military service.  However, the Board 
finds that such examinations are not necessary to decide the 
veteran's claims.  Any current medical opinion linking such 
disabilities to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to his back, neck, and head 
in service, there is no competent basis upon which to 
conclude that the veteran's current disabilities are related 
to service.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to adjudicate 
the veteran's service connection claims without further 
examination.

Regarding the veteran's new and material claims regarding 
entitlement to service connection for a cardiovascular 
disorder, to include hypertension, and chloracne, the Board 
notes that the VCAA and its implementing regulations include 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who attempts to reopen a previously 
denied claim.  See 38 C.F.R. § 3.159(c)(1), (2), and (3).  
Such assistance includes obtaining service records, records 
in the custody of a Federal agency, and private records 
adequately identified by the veteran, but, prior to reopening 
a claim, there is no duty to obtain a VA examination.  As 
these claims are not reopened herein, there is no obligation 
on the part of VA to provide a contemporary medical 
examination or opinion in connection with the veteran's 
appeal.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Relevant Medical History

The veteran served on active duty from September 6, 1968, to 
August 27, 1970, and was honorably discharged.  His service 
medical records from such service reflect that, in December 
1969, the veteran was involved in a Jeep accident and had X-
rays of his left shoulder, left elbow, and chest.  His chest 
was grossly normal.  In August 1970, it was noted that the 
veteran had been in an auto accident six months previously 
and had sustained a blow to the chest.  At the time of his 
separation examination in August 1970, clinical evaluation of 
all of the veteran's systems, to include his head, face, 
neck, scalp, spine, and other musculoskeletal systems, was 
normal.  Blood pressure was 138/86.  

Service medical records for the veteran's second period of 
active duty when he was discharged under conditions other 
than honorable reflect that, upon his August 1970 entrance 
examination, clinical evaluation of all of the veteran's 
systems was normal.  In October 1970, December 1970, and 
January 1971, the veteran complained of back pain and chest 
pain.  No diagnosis was provided.  In May 1971, it was noted 
that the veteran had an inappropriate concern regarding 
possible cardiac pathology.  His blood pressure was 160/98, 
130/96, and 150/80.  It was noted that no cardiac pathology 
was suspected and a chest X-ray was normal.  The impression 
was no cardiac pathology in evidence.  Approximately two 
weeks later, the veteran's blood pressure was 118/80.  Also, 
in late May 1971, it was noted that the veteran had an 
elevated blood pressure reading two weeks previously.  His 
blood pressure was 140/90.  In July 1971, the veteran's blood 
pressure was 130/90.  In August 1971, the veteran was 
expressing some situational anxiety and a character behavior 
disorder and, on a separate occasion, complained of back 
pain.  A September 1971 record reflects that the veteran was 
injured in an accident in 1970 with subsequent recurrent low 
back pain.  After an orthopedic consultation with X-rays, the 
impression was left infrascapular pain and strain of the 
right long proximal interphalangeal joint.  Also in September 
1971, it was noted that the veteran had scoliosis in his 
lower spine..  In November 1971, he complained of chest pain, 
but his heart was within normal limits on examination.  The 
impression was that the veteran was psychosomatic.  Later in 
November 1971, the veteran complained of recurrent lower back 
pain.  On examination, his spine was normal and the 
impression was lower back pain.  In December 1971, the 
veteran reported that he had been in a vehicle accident while 
in Vietnam in 1969.  At such time he complained of right 
infrascapular pain and the impression was musculoskeltal 
pain, unknown etiology.  Also in December 1971, the veteran 
complained of a spinning sensation and feeling faint.  Blood 
pressure was 125/80.  The impression was no objective 
evidence of neurologic or cardiovascular disease.  Also in 
December 1971, it was noted that, on mental status 
examination, the veteran was not mentally defective.  His 
behavior was not due to emotional problems of  a neurotic or 
psychotic nature, but was the result of deeply ingrained 
defects in the development of his personality, attitudes, and 
traits of character.  There was no evidence of neurosis, 
psychosis, or organic brain disease.

At a June 1972 VA examination, it was noted that the 
veteran's skin and cardiovascular system were normal.  His 
blood pressure was 126/80.  At a special orthopedic 
examination, it was noted that the veteran complained of pain 
in the back following a Jeep accident in Vietnam.  
Examination of the back was entirely negative.  The examiner 
diagnosed no orthopedic condition found.

VA treatment records dated in August 1972 note, the veteran's 
blood pressure was 128/80.  Also in August 1972, he 
complained of back pain on and off for the prior three years.  
The impression was possible lumbosacral strain.  A September 
1972 note reflects that the veteran had tension and 
irritability associated with his back pain.  There was no 
apparent psychosis.  In October 1972, records reflect 
complaints of pain in the low back for the prior four years, 
worse in the left thoracic region posteriorly, since turning 
over in a Jeep in 1969.  It was noted that he had moderate 
lumbosacral strain.  From March 1973 to June 1973, it was 
noted that the veteran felt rageful impulses and anger.  No 
diagnosis was provided.  In May 1976, the veteran's blood 
pressure was 158/86 and 126/90 and he complained that it 
would go up to 200.  The assessment was rule out neurosis and 
normal blood pressure.  In June 1976, it was noted that there 
was no evidence of psychosis and the veteran had some 
depression with probably some passive-aggressive character 
problem.  Also in June 1976, the veteran complained of chest 
pain, but an EKG was within normal limits.  The assessment 
was non-cardiac, psychosomatic chest pain.  In July 1978, the 
veteran complained of pain on the left side radiating to the 
center of the back.  The diagnosis was probable myositis.  At 
such time, his blood pressure was 120/80.

An October 1979 VA dermatological examination revealed only a 
scar over the mid-sternal region.  No other dermatological 
abnormalities were found on physical examination.

In June1980, VA treatment records show that the veteran 
complained of headaches, but it was noted that he had no 
injury to the head.  In November 1980, the veteran had 
intercostal neuralgia and the cause was unknown.  Chest and 
dorsal spine X-rays were negative.

VA treatment records reflect that in February 1981, April 
1981, and May 1981, the veteran's blood pressure readings 
were 140/88, 150/80, and 122/80, respectively.  In October 
1981, the veteran's blood pressure was 144/100.  Anxiety 
state and transient high blood pressure were diagnosed.  In 
November 1981, records show that the veteran had a blood 
pressure reading of 144/100 and was anxious.  The impression 
was occasional anxiety.  In December 1981, the veteran 
complained of high blood pressure.  It was noted that he was 
on no medications.  No diagnosis regarding the veteran's 
blood pressure was provided.  It was noted that he had 
anxiety reactions.  In November 1982, the veteran's blood 
pressure was 130/60.  Also, at such time, he had a normal 
chest X-ray.  

In February 1984, the veteran complained about his nerves 
getting bad.  His blood pressure was 140/88.  Following a 
mental status examination, the veteran was diagnosed with 
schizophrenia and alcohol abuse.  However, in March 1984, it 
was noted that the veteran was not psychotic and represented 
as more of a character disorder than as a schizophrenic case.  
In June 1985, the impression was rule out schizoaffective 
disorder and possible alcoholism.  His blood pressure was 
140/70.  A June 1985 letter from a VA physician indicates 
that the veteran was being treated for depression.  Also in 
June 1985, it was noted that the veteran most probably had a 
severe personality disorder.  Paranoid personality and 
chronic alcoholism were also diagnosed.  In August 1985, the 
veteran's blood pressure was 132/70.  In August 1986, it was 
noted that the veteran had dysthymic disorder and mixed 
personality disorder.  Records from October 1986 to April 
1987 show a diagnosis of mixed personality disorder.  In 
October 1987, the veteran complained of back pain and his 
blood pressure was 114/70.  

In August 1988, the veteran was diagnosed with dysthymic 
disorder, probable episodic alcohol abuse, and mixed 
personality disorder.  Also in August 1988, a diagnosis of 
schizophrenia, paranoid, was noted.  A September 1988 VA 
psychological evaluation reflects diagnoses of dysthymia, 
secondary type; borderline personality disorder; and 
antisocial personality disorder.  A December 1988 chest X-ray 
was negative.  A January 1989 record reflects that a 
lumbosacral X-ray was negative.  In March 1989, the veteran 
was diagnosed with chronic lumbar strain.

At a January 1991 VA examination, the veteran related that he 
injured his lower back in Vietnam when a Jeep turned over on 
him.  His blood pressure sitting was 120/80 and standing was 
130/90.  The diagnosis was history of low back syndrome.  A 
VA neuropsychiatric evaluation revealed diagnoses of paranoid 
schizophrenia and emotional instability reaction.

In February 1991, VA treatment records show diagnoses of 
personality disorder, dysthymia, and paranoid traits.  In 
July 1991, the veteran complained of back pain and his blood 
pressure was 126/72.  In August 1991, the veteran was 
diagnosed with pseudofolliculitis barbae.

VA treatment records reflect that, in September 1994, it was 
noted that the veteran had a diagnosis of cervical 
radiculopathy.  In October 1994, the veteran's blood pressure 
readings were 120/69, 115/69, 116/72, 114/72, and 115/73.  
Later in October 1994, they were 147/89, 146/91, 133/84, and 
116/73.  In November 1994, it was noted that the veteran's 
prior history included hypertension.  At such time, he 
complained of mechanical cervical spine pain.  In January 
1995, the veteran was diagnosed with cervical spine 
mechanical pain.  In July 1995, VA treatment records show 
complaints and a diagnosis of chronic neck pain.  

In March 1997 VA treatment records show that the veteran 
complained of pain in the back after a fall the day before.  
The assessment was mild upper back sprain.  In February 1999, 
the veteran reported that he had neck pain since a Jeep 
accident in service.  The impression was suspect large 
myofascial component to the veteran's neck pain.  

VA treatment records dated May 1999 through July 2003 show an 
assessment of PTSD.  A January 2001 treatment record reflects 
diagnoses of thoracic sprain, essential hypertension, 
cervical degenerative disc disease, and eczema. 
In November 2001, the veteran was diagnosed with lumbago and 
likely mild cervical radiculopathy.  In January 2002, the 
veteran had right parascapular back pain for the prior six 
months associated with neck pain.  It was noted that he had 
known C4-5 disc disease since his Jeep flipped in 1969.  In 
February 2002, the veteran reported an initial injury to his 
neck in 1969 while in the military.  The assessment included 
cervical pain.  In March 2002, the veteran complained of an 
itchy scalp; however, there was no flakiness.  In light of 
the veteran's Agent Orange exposure, he was referred to 
dermatology, but failed to show.  An August 2002 VA treatment 
record shows diagnoses of essential hypertension, prolonged 
PTSD, degenerative disc disease, and complaints of back and 
neck pain as well as a skin condition.  A December 2002 
record reflects that the veteran had cervical degenerative 
disc disease with mild lumbosacral pain and numbness in the 
legs.  In April 2003, the veteran's skin was found to be dry 
with a flaky scalp.  In December 2003, it was noted that the 
veteran was convinced that he had spotted lesions on his leg 
as a result of Agent Orange.  No symptoms were noted at the 
present time.  

At his April 2004 DRO hearing, the veteran testified that he 
experienced a Jeep accident in Vietnam that was traumatic.  
He also reported that he injured his neck and back in such 
accident.  Additionally, the veteran indicated that he fell 
out of a window at Fort Gordon and injured his neck and back.  
He also testified that his heart condition and hypertension 
were a result of his military service.  The veteran further 
indicated that he had chloracne as a result of Agent Orange 
exposure while he was in Vietnam.  He also stated that he was 
hit with scrap metal or debris below his right eye when 
getting out of a helicopter.  The veteran was noted to have a 
scar about two inches below his right eye.

An April 2004 VA treatment record reflects diagnoses of 
lumbago/cervical disc disease, essential hypertension, and 
xerosis.

In May 2004, the veteran's sister submitted a statement 
indicating that the veteran had been mentally unstable since 
he returned from Vietnam.  A June 2004 statement from C.S. 
indicates that she has known the veteran for ten years.  She 
further stated that he was traumatized, injured, and exposed 
to Agent Orange in Vietnam.  Also in June 2004, A.H. 
submitted a statement in which she states that she has known 
the veteran for seven years.  A.H. discussed the veteran's 
current mental state and behavior.  Also at such time, the 
veteran submitted a PTSD stressor statement indicating his 
current symptoms and that he saw body dead on arrival in 
1969.  No other specifics were provided.

VA treatment records dated from June 2004 to April 2005 show 
a diagnosis of PTSD.  A February 2005 MRI of the right upper 
extremity revealed a subcutaneous lipoma near the inferior 
margin of the deltoid muscle.  Such was removed in June 2005.

A July 2005 note from the veteran's VA physician indicates 
that the veteran was being treated for degenerative disc 
disease, traumatic wound and crush injury in Vietnam, peptic 
ulcer disease, essential hypertension, and PTSD.  She noted 
that the veteran reported that a mine blew up in Vietnam and 
his Jeep flipped over.  The VA physician stated that the 
veteran was being treated for multilevel degenerative disc 
disease and facet arthropathy that could possibly be related 
to such injury or his self-reported 30 foot fall from a 
window at Fort Gordon.  

In a July 2005 statement, the veteran related additional 
details regarding his claimed in-service Jeep and truck 
accidents.  Also, at his August 2006 Board hearing, he 
testified that his Jeep flipped following a 'boom.'  The 
veteran described the accident in detail.  He further 
indicated that he injured his head, back, and neck as a 
result of such accident.  The veteran testified that he 
currently has PTSD as a result of his Vietnam experiences, to 
include the Jeep accident, gunfire, and mortar attacks.  He 
also stated that he had high blood pressure after he was 
discharged in April 1972.  The veteran again described his 
fall from the third floor of the barracks at Fort Gordon in 
approximately 1968 and his resulting injury.  

At his August 2006 hearing, the veteran submitted additional 
VA treatment records not previously of record.  Such reflect 
that, in May 1981, the veteran was diagnosed with 
folliculitis in the right groin area.  In May 1983, he had a 
cut on his forehead sutured.  In December 1989, the veteran 
had a degenerated 5th cervical disc with straightening of 
curvature.  A July 1990 note reflects that the veteran had 
inquired about entering a VA PTSD program.  Such fails to 
reflect a diagnosis of PTSD, however.  In July 1991, the 
veteran was diagnosed with personality disorder, dysthymia, 
and paranoid traits.  In January 1993, the veteran was 
diagnosed with personality disorder and paranoid traits.  A 
February 1995 record shows diagnoses of a personality 
disorder, dysthymia, and insomnia.  

III.  Laws Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychosis and cardiovascular-
renal disease, to include hypertension, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Diagnostic Code 7101 provides for a 10 percent evaluation for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; such is the minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  The term hypertension means that the diastolic 
blood pressure is predominantly 90 mm or greater and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

VA regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, namely from February 28, 
1961, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

IV.  New and Material Claims

As will be discussed below, in a December 1998 decision, the 
Board determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  Also, in an April 1993 rating decision, the RO denied 
entitlement to service connection for a heart condition, to 
include hypertension.  Finally, a December 1995 rating 
decision denied entitlement to service connection for a neck 
condition, to include cervical strain, and a skin condition, 
claimed as a result of herbicide exposure; and determined 
that new and material evidence had not been received in order 
to reopen a claim of entitlement to service connection for a 
back condition.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2006).  

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his applications to reopen his claims of 
entitlement to an acquired psychiatric disorder, a 
cardiovascular disorder, a spine disorder, and chloracne in 
September 2002, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a) 
(2006), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  
A.	Acquired Psychiatric Disorder, to Include PTSD

In a final decision dated in December 1998, see 38 U.S.C. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998), the Board 
determined that new and material evidence had not been 
received in order to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  In reaching such decision, the 
Board noted that, at the time of prior decisions, the 
evidence failed to show that an acquired psychiatric disorder 
was shown during the veteran's period of honorable service or 
that a psychosis manifested to a degree of 10 percent within 
one year of his discharge in August 1970.  Specifically, the 
evidence of record at the time of such decisions showed 
diagnoses of a personality disorder.  In December 1998, the 
Board noted that additional evidence consisting of medical 
records and the veteran's testimony at a May 1998 hearing had 
been presented.  Such medical records failed to show 
treatment for the veteran's claimed condition and his 
testimony described his stressors; however, the Board 
determined that, while new, the evidence was not material as 
it did not show that an acquired psychiatric disorder was 
manifested during the veteran's period of active honorable 
service, within one year afterwards, or that any extant 
psychiatric disorder was etiologically related to service.  

Since the December 1998 Board decision, medical evidence 
detailing a diagnosis of PTSD has been received.  
Additionally, the veteran has submitted statements detailing 
his claimed in-service stressors.   Based on such, the Board 
concludes that the evidence received since the Board's 1998 
decision is new in that it was not previously of record.  It 
is material because it is not cumulative and redundant of the 
evidence of record at the time of the prior denial.  
Specifically, the new evidence includes a diagnosis of PTSD 
as well as stressor statements.  The Board observes that the 
new evidence tends to prove a previously unestablished fact 
necessary to substantiate the underlying claim of service 
connection, namely a possible relationship between a claimed 
disability and military service.  Consequently, the newly 
received evidence raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  
However, as noted previously, the Board finds that further 
development is necessary and will address the merits of such 
claim in the remand section of this decision.

B.	Cardiovascular Disorder, to Include Hypertension

In an April 1993 rating decision, the RO denied entitlement 
to service connection for a heart condition, to include 
hypertension.  In such decision, the RO noted that, in May 
1971, during the veteran's second period of active service, 
he was seen with an inappropriate concern for possible 
cardiac pathology, but none was suspected.  A chest X-ray at 
such time was negative and no cardiac pathology was found to 
be evident.  The RO determined that there was no evidence 
showing that a heart condition, to include hypertension, was 
incurred in or aggravated by the veteran's military service 
and there was no evidence that such became manifest to a 
compensable degree within the one year presumptive period 
following his August 1970 service discharge.

At such time, the veteran was notified of the decision and 
his appellate rights.  There is no documentation contained in 
the claims file indicating that the veteran submitted a 
notice of disagreement or otherwise appealed such decision.  
Thus, the April 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1992) [(2006)].

Since the April 1993 rating decision, evidence demonstrating 
a diagnosis of essential hypertension has been received.  
However, at the time of the April 1993 rating decision, there 
were already elevated blood pressure readings of record.  
Moreover, since the prior final denial, no evidence 
demonstrating that hypertension became manifest to a 
compensable degree within the one year presumptive period 
following his August 1970 service discharge has been 
received.  Additionally, there is still no evidence that a 
cardiovascular disorder, to include hypertension, was 
incurred in or aggravated by the veteran's military service.  
Such were the bases for the prior final denial and, 
therefore, the evidence added to the record since April 1993 
is cumulative and redundant and does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a cardiovascular 
disorder, to include hypertension.  

For these reasons, the Board finds that the evidence received 
subsequent to the RO's 1993 decision is not new and material, 
and the requirements to reopen the claim of entitlement to 
service connection for a cardiovascular disorder, to include 
hypertension, have not been met.  

C.	Spine Disorder

A December 1995 rating decision denied entitlement to service 
connection for a neck condition, to include cervical strain; 
and determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for a back condition.  With regard to the former 
issue, the December 1995 decision found that, while VA 
treatment records showed treatment for chronic neck pain, 
diagnosed as a cervical strain, the veteran's service medical 
records were negative for any findings of a cervical spine 
condition.  Therefore, the RO found that service connection 
for a neck or cervical disability was not warranted as it was 
not incurred in or caused by service.  Regarding the latter 
issue, the December 1995 decision noted that current medical 
records showed treatment for a chronic lumbar strain and 
lower back pain.  However, as there was no reasonable 
possibility that the new evidence submitted would change the 
prior denial, the RO determined that new and material 
evidence had not been received and denied reopening the 
veteran's claim of entitlement to service connection for a 
back condition.  The Board notes that the veteran's claim of 
entitlement to service connection for a back injury was 
originally denied in an August 1972 rating decision.  Such 
decision determined that there was no evidence of a back 
disability.  In a May 1973 rating decision, the RO reopened 
the veteran's claim and noted that current treatment records 
detailed back complaints.  However, the RO determined that 
the veteran's claimed back injury was not related to his 
first period of honorable military service.  Additional 
rating decisions dated prior to December 1995 have determined 
that new and material evidence had not been received in order 
to reopen the veteran's claim of entitlement to service 
connection for a back injury.

At the time of the December 1995 rating decision, the veteran 
was notified of the decision and his appellate rights.  There 
is no documentation contained in the claims file indicating 
that the veteran submitted a notice of disagreement or 
otherwise appealed such decision.  Thus, the December 1995 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) 
[(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) 
[(2006)].

Since the December 1995 rating decision, additional medical 
evidence detailing the veteran's current back and neck 
disorders has been received.  Also, VA treatment records note 
the veteran's self-report that he suffered a back and neck 
injury as a result of his in-service Jeep accident.  However, 
at the time of the prior final denial, evidence of current 
back and neck disabilities was already of record, as were the 
veteran's statements regarding his claimed in-service injury.  
Therefore, such records are not new and material.  However, 
since the December 1995 rating decision, the veteran has 
alleged that he injured his spine in a 30 foot fall from a 
window at Fort Gordon.  Also, the veteran's VA physician, in 
a July 2005 statement, indicated that the veteran was being 
treated for multilevel degenerative disc disease and facet 
arthropathy that could possibly be related to such injury or 
his self-reported 30 foot fall from a window at Fort Gordon.  

Based on the above, the Board concludes that the evidence 
received since the RO's 1995 decision is new in that it was 
not previously of record.  It is material because it is not 
cumulative and redundant of the evidence of record at the 
time of the prior denial.  Specifically, the new evidence 
includes a statement from a physician indicating a possible 
relationship between the veteran's claimed spine disorder and 
his military service.  The Board observes that the new 
evidence tends to prove a previously unestablished fact 
necessary to substantiate the underlying claim of service 
connection.  Consequently, the newly received evidence raises 
a reasonable possibility of substantiating the veteran's 
claim.  Accordingly, the veteran's claim of entitlement to 
service connection for a spine disorder is reopened.  The 
merits of this claim will be addressed in Section V, infra. 

D.	Chloracne

A December 1995 rating decision denied entitlement to service 
connection for a skin condition, claimed as a result of 
herbicide exposure.  The RO determined that the available 
scientific and medical evidence did not support the 
conclusion that the condition at issue was associated with 
herbicide exposure.  Moreover, the evidence was negative for 
any findings of chloracne or porphyria cutanea tarda, the two 
skin conditions for which presumptive service connection may 
be established, provided that either had become manifest to a 
compensable degree within one year after the veteran's last 
exposure.  As such, the RO found that a skin condition did 
not happen during the veteran's military service, nor was it 
aggravated or caused by service.  The Board notes that, at 
the time of the December 1995 rating decision, it had already 
been established that the veteran served in the Republic of 
Vietnam from November 1969 to August 1970 and, therefore, was 
presumed to have been exposed to herbicide coincident to such 
service.  Additionally, the evidence of record revealed a 
diagnosis of pseudofolliculitis barbae in August 1991.  

As indicated in the preceding section, the December 1995 
rating decision is final as the veteran did not submit a 
notice of disagreement or otherwise appeal such decision.  
38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995) [(2006)].

The basis of the 1995 RO denial of service connection for a 
skin condition was that the veteran had not been diagnosed 
with a disease that had been determined to be secondary to 
herbicide exposure.  Since that decision, no medical evidence 
that the veteran was diagnosed with any disease that is 
secondary to herbicide exposure, to include chloracne or 
porphyria cutanea tarda, has been received.  Moreover, at the 
time of the December 1995 denial, there was no evidence that 
the veteran's skin condition was otherwise caused by his 
military service.  Specifically, at the time of such denial, 
there was a diagnosis of pseudofolliculitis barbae of record, 
but no evidence that such was incurred in or aggravated by 
the veteran's military service.  The Board acknowledges that, 
since December 1995, additional records reflecting diagnoses 
of folliculitis, eczema, xerosis, and a subcutaneous lipoma 
have been received.  However, there remains no medical 
evidence that the veteran's claimed skin condition was caused 
by Agent Orange exposure or was otherwise medically related 
to his military service.  

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is cumulative and 
redundant of the evidence of record at the time of the RO's 
December 1995 denial and does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for chloracne.  As such, 
the Board finds that the evidence received subsequent to the 
RO's 1995 decision is not new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for chloracne have not been met.  

V.  Service Connection Claims

As the Board herein reopened the veteran's claim of 
entitlement to service connection for a spine disorder, the 
merits of such claim will now be addressed, as will the 
veteran's claim of entitlement to service connection for 
residuals of a head injury.  

The veteran contends that he currently has a spine disorder, 
to include both a neck and back disorder, as a result of a 
1969 in-service Jeep accident in Vietnam or as a result of a 
30 foot fall from a window at Fort Gordon in 1968.  Also, he 
alleges that he has residuals of a head injury as a result of 
the Jeep accident or when he was hit with scrap metal or 
debris below his right eye when getting out of a helicopter 
during his military service.  Therefore, the veteran claims 
that he is entitled to service connection for such 
disabilities.

The Board initially notes that the veteran's service medical 
records from his honorable period of service are negative for 
complaints, treatment, or diagnoses referable to his back, 
neck, or head.  Such do note that he was involved in a Jeep 
accident in December 1969; however, as a result of such 
accident, he was treated for possible injuries to his left 
shoulder, left elbow, and chest.  There was no report of an 
injury to his back, neck, or head.  Also, there is no 
documentation that the veteran fell from a 30 foot window and 
injured his back or that he received treatment for a head or 
face injury as a result of being hit with scrap metal or 
debris when getting out of a helicopter.  Moreover, his 
August 1970 separation examination revealed that all of the 
veteran's systems, to include his head, face, neck, scalp, 
spine, and other musculoskeletal systems, were normal upon 
clinical evaluation.  

With regard to the veteran's claimed spine disorder, he has 
current diagnoses of lumbosacral strain, myositis, neuralgia, 
low back syndrome, cervical radiculopathy, lumbago, cervical 
degenerative disc disease, and facet arthropathy.  Pertinent 
to his claimed residuals of a head injury, at his April 2004 
DRO hearing, the veteran indicated that he had a scar below 
his right eye; however, post-service records do not document 
any residuals associated with such scarring.  

The Board notes that VA treatment records document the 
veteran's report that his back and neck disorders were a 
result of his in-service Jeep accident.  Also, of record is 
his VA physician's July 2005 statement indicating that the 
veteran's multilevel degenerative disc disease and facet 
arthropathy could possibly be related to such injury or his 
self-reported 30 foot fall from a window at Fort Gordon.  
However, the Board accords no probative weight to such 
treatment records or the July 2005 statement by the veteran's 
VA physician as the Board is not bound to accept medical 
opinions based on history supplied by the veteran where that 
history is unsupported by the evidence.  See Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 548; and Guimond v. 
Brown, 6 Vet. App. 69 (1993) and more recently, Pond v. West, 
12 Vet. App. 341 (1999) where the appellant was himself a 
physician.  The Board notes that the VA physician 
specifically stated in her July 2005 statement that the 
veteran had reported that his Jeep flipped over when a mine 
blew up in Vietnam and that he fell 30 feet from a window at 
Fort Gordon.  Also, there is no indication that such VA 
physician, or any other VA healthcare professional 
documenting the veteran's self-reported in-service back, 
neck, or head injuries, reviewed his service medical records.  
As such records are negative for any of the veteran's claimed 
disabilities, the Board accords no probative weight to such 
statements. 

Therefore, there is no probative medical evidence linking the 
veteran's claimed back, neck, or head disabilities to his 
honorable period of active duty military service.  The Board 
has considered the veteran's own statements regarding his 
claimed in-service etiology of his spine and head 
disabilities.  However, this is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent and probative evidence of 
a causal nexus between the veteran's claimed spine disorder 
or residuals of a head injury and service, he is not entitled 
to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a spine disorder and residuals of a 
head injury.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  38 U.S.C.A. 
§ 5107.

 
ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is granted.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a cardiovascular disorder, to include hypertension, is 
denied.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
spine disorder is granted.

Service connection for a spine disorder is denied.

Service connection for residuals of a head injury is denied.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for chloracne, claimed as a result of herbicide exposure, is 
denied.


REMAND

The merits of the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, must be remanded in order to conduct additional 
development in accordance with the VCAA.  

With regard to the PTSD aspect of the veteran's claim, the 
Board notes that he provided detailed descriptions of his in-
service stressors in a May 2004 stressor statement, a July 
2005 statement, and at his August 2006 Board hearing.  The 
May 2004 stressor statement only indicates that the veteran 
saw a body dead on arrival in 1969.  No additional 
information was provided.  In the July 2005 statement, the 
veteran described his Jeep accident as well as a truck 
accident.  Also, in August 2006, the veteran further 
described experiencing gunfire, rocket attacks, and mortar 
attacks while he was in Vietnam.  Therefore, a remand is 
necessary in order to verify the veteran's stressors and to 
provide a VA examination in order to determine whether his 
current diagnosis of PTSD is related to a verified stressor.  
In this regard, the veteran should be invited to submit a 
stressor statement that includes sufficiently identified 
events, time periods, locations, and unit assignments for 
stressor verification purposes.  Thereafter, a summary of all 
the veteran's claimed stressors should be prepared and such, 
along with a copy of the veteran's separation documents and 
all associated service documents, should be submitted to the 
United States Army and Joint Services Records Research Center 
(JSRRC).  Additionally, he should be afforded a VA 
examination to determine whether he has a current diagnosis 
of PTSD that is a result of his verified stressors and 
whether any other current psychiatric disorder is 
attributable to his period of honorable military service.

Additionally, the Board observes that Dingess/Hartman, supra, 
is applicable to the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
in a September 2002 letter, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability now on 
appeal.  Additionally, the September 2002 letter failed to 
request the veteran to provide any evidence in his possession 
that pertains to the claim.  See Pelegrini, supra.  This 
remand will enable VA to provide appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran as to the type of evidence that is needed to 
establish both a disability rating and an effective date as 
well as request that he send any evidence pertinent to his 
claim to VA.    

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for his claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, now on appeal, as outlined by the 
Court in Dingess/Hartman, supra.  Such 
letter should also request that the 
veteran send any evidence in his 
possession that pertains to his claim to 
VA, pursuant to Pelegrini, supra. 

2.  The veteran should be requested to 
provide sufficiently identified events, 
time periods, locations, and unit 
assignments for his claimed stressors, to 
include experiencing Jeep and truck 
accidents, as well as gunfire, rocket 
attacks, and mortar attacks, and seeing a 
dead body.  The veteran should be advised 
that he must submit dates, locations, and 
unit assignments as well as a specific 
description of the claimed stressors in 
order for VA to attempt verification.  

3.  Prepare a letter asking JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors with a detailed 
description of the alleged stressors 
identified by the veteran as well as 
copies of any service personnel records 
obtained showing service dates, duties, 
and units of assignment.  The issue of 
whether the veteran served in combat 
should be addressed.  Thereafter, a 
specific determination as to whether each 
claimed stressor is sufficiently verified 
must be made, with consideration of 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) (a veteran need not substantiate 
his actual presence during the stressor 
event; the fact that the veteran was 
assigned to and stationed with a unit that 
was present while such an event occurred 
strongly suggests that he was, in fact, 
exposed to the stressor event). 

4.  Thereafter, if appropriate, the 
veteran should be afforded a VA 
psychiatric examination.  The stressor(s) 
which has been determined to be 
corroborated by the evidence of record 
should be identified for the examiner and 
the examiner should be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examiner should confirm or 
refute whether the veteran meets the 
diagnostic criteria for PTSD and identify 
the stressor or stressors to which any 
current diagnosis of PTSD is attributed.  
The examiner should also indicate whether 
any other current psychiatric diagnoses 
are attributable to the veteran's period 
of honorable military service.  The 
examiner should include review of the 
claims file in offering the above-
requested diagnostic and etiologic 
conclusions.  The rationale for all 
opinions should be provided.  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the merits of the veteran's 
claim of entitlement to service connection 
for an acquired psychiatric disorder, to 
include PTSD, should be readjudicated.  
The entirety of the evidence should be 
considered.  If the claim remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


